Exhibit 10.42

 

May 28, 2004

 

Mr. Thomas K. Linton

Lake Forrest, IL

 

Dear Thomas:

 

In connection with the closing of the transactions contemplated by the Stock
Purchase Agreement, dated as of May 28, 2004, by and among BWAY Corporation, a
Delaware corporation (“BWAY”), North America Packaging Corporation, a Delaware
corporation (“NAMPAC”), and MVOC, LLC, a Delaware limited liability company (the
“Purchase Agreement”), we are pleased to extend the following offer of continued
employment.

 

POSITION:    President & Chief Operating Officer—NAMPAC Division EFFECTIVE DATE:
   Upon Closing (as defined in the Purchase Agreement) REPORTS TO:   
Jean-Pierre Ergas, Chief Executive Officer of BWAY BASE SALARY:    $25,000.00
Monthly ($300,000 Annually) BONUS PROGRAM:    You will be eligible to
participate in BWAY’s cash incentive plan pending Board of Directors approval.
Upon approval you will be eligible to receive a target bonus of 45% of your base
salary. Payout of the plan is predicated upon achieving certain business goals
and your compliance with the requirements of the plan; however, for fiscal 2004
you shall receive a minimum guaranteed payout of the target bonus ($135,000).
Participation in the plan does not constitute an employment contract nor a
guarantee of employment. LONG-TERM INCENTIVES:    You will be eligible to
participate in the BCO Holding Company Stock Incentive Plan pending Board of
Directors approval. Upon approval, your grant under the plan will be
communicated to you separately.



--------------------------------------------------------------------------------

PERFORMANCE AND WAGE REVIEW:   

 

Pending satisfactory and continued employment, you will be eligible for a
performance review and merit increase each year, on or about the anniversary
date of this contract.

BUSINESS EXPENSES:    You will be reimbursed for all allowable expenses per BWAY
policy. SEVERANCE:    Should BWAY terminate your employment for reasons other
than performance or cause you will be entitled to severance benefits including
any accrued and unpaid bonus through the date of termination, and twelve (12)
month’s base salary continuation, health and dental benefits, and executive
outplacement services. CHANGE OF CONTROL:    In the event following October 2,
2004, that more than fifty (50%) of the business is sold to another controlling
interest and that interest elects to terminate your employment within six (6)
months of such change of control, you will be entitled to receive a lump sum
payment equal to the sum of: two (2) times your annual base salary in effect as
of the date of the change in control and one (1) times your target incentive
bonus in effect as of the date of change in control, provided that you are not
terminated for performance or cause. In addition to the payment described in the
preceding sentence you will also receive continued health and dental benefits,
for a period of twenty-four (24) months and executive outplacement services. The
payment and benefits described in this Change of Control provision shall be in
lieu of any payments or benefits stated above in the Severance provision. The
payment hereunder will be reduced if it results in any payments being “excess
parachute payments” within the meaning of the “golden parachute” excise tax
rules (taking into account any other amounts that may become payable). VACATION:
   You will be granted four (4) weeks (160 hours) annual vacation leave until
each time as your accrued but unused vacation time exceeds the four week benefit
level. NAMPAC does not roll-over unused annual vacation leave from year to year
except in those states where carryover is required by law.



--------------------------------------------------------------------------------

NON-COMPETITION:    For a period of two (2) years from and after any termination
of your employment, you shall not, nor shall you permit any of your affiliates
to, directly or indirectly engage in any business, act as a consultant to, or
acquire an interest in any person, in each case which develops, manufacturers,
distributes, sells or markets at any time during such two-year period, any metal
or rigid plastic container, or component part thereof. NON-SOLICITATION:    For
a period of two (2) years from and after any termination of your employment, you
shall not, and shall not permit any of your affiliates, to solicit any officer
or employee to leave the employment of NAMPAC or BWAY, in any way interfere with
the relationship between any such person and such entity or hire such person,
provided that if such officer or employee is not, and has not been an employee
of the NAMPAC or BWAY for a period of six (6) months prior to such proposed
solicitation, you may solicit the employment of and hire such officer or
employee.

 

North America Packaging Corporation currently offers a number of competitive
employee benefits all of which are subject to change. From time to time at the
Company’s sole discretion and/or subject to prevailing local, state or federal
law changes are made.

 

The terms and continued employment described in this letter are contingent upon
the closing of the transactions contemplated in the Purchase Agreement and
superceded all prior offers and agreements. If the Purchase Agreement terminates
without closing, this offer shall be null and void and neither you nor NAMPAC or
BWAY will have any right or obligations hereunder. This offer should not be
construed as an employment contract or a guarantee of employment. Thomas, I hope
the above covers any questions you may have. Please feel free call me should you
have any concerns not addressed in this letter.

 

Please sign, date and return this offer letter no later than May 28, 2004.

 

Sincerely,

/s/ Jean-Pierre Ergas

Jean-Pierre Ergas

Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

ACCEPTED:

/s/ Thomas K. Linton

Thomas K. Linton

Date: 5/27/04